PER CURIAM.
This case is before us on motion for an appeal under KRS 21.080. The appellant was convicted of possessing alcoholic beverages (55 cases of beer) for sale in dry territory, sentenced to 35 days in jail and fined $100. Deputies of the Letcher County sheriff’s office watched appellant load his truck with beer in Perry County, hurried back to Letcher County to obtain a search warrant, and stopped appellant’s truck when it entered Letcher County but did not serve the search warrant. Instead, the officers said they wanted to see what appellant was hauling and appellant did not object thereto. After they had searched the truck they arrested appellant for reckless driving on a public highway, an offense they observed and which was the reason they did not serve their search warrant on appellant. We have held that a search is legal when made without objec*467tions. Patton v. Com., 273 Ky. 258, 116 S.W.2d 311; Davenport v. Com., 285 Ky. 628, 148 S.W.2d 1054. Since the appellant did not testify in his own behalf, the officers’ statements that the search was made without objections is not denied. The power of police officers to search a motor vehicle after arrest of the driver on a traffic charge is established. Commonwealth v. Chaplin, 307 Ky. 630, 211 S.W.2d 841.
The motion for an appeal is denied and the judgment is affirmed.